EXECUTION COPY

SERVICES TRANSITION AGREEMENT

          THIS SERVICES TRANSITION AGREEMENT ("Agreement") is entered into as of
this 21st day of December 2005 ("Effective Date") by and between Intersections
Inc. ("Intersections"), a corporation duly organized and existing under the laws
of the State of Delaware, with offices at 14930 Bogle Drive, Chantilly, Virginia
20151, and American Express Travel Related Services Company, Inc. ("Amex"), a
corporation duly organized and existing under the laws of the State of Delaware,
with offices at World Financial Center, American Express Tower, 200 Vesey
Street, New York, New York 10285 (together the "Parties," and each individually,
a "Party").

           WHEREAS, Intersections was formerly known as CreditComm Services LLC;

          WHEREAS, Intersections f/k/a CreditComm Services LLC and Amex entered
into an agreement entitled "Consumer Credit Information Service Agreement,"
dated March 12, 1997 ("Original Agreement"), in which Intersections agreed to
promote, sell and provide its consumer credit information services to various
parties, including existing Amex customers;

          WHEREAS, Intersections f/k/a CreditComm Services LLC and Amex entered
into an agreement entitled "First Amendment to the Consumer Credit Information
Service Agreement," dated January 30, 1998 ("First Amendment");

          WHEREAS, Intersections f/k/a CreditComm Services LLC and Amex entered
into an agreement entitled "Second Amendment to the Consumer Credit Information
Service Agreement," dated June 5, 1998 ("Second Amendment");

          WHEREAS, Intersections f/k/a CreditComm Services LLC and Amex entered
into an agreement entitled "Third Amendment to the Consumer Credit Information
Service Agreement," dated February 1, 2000 ("Third Amendment");

          WHEREAS, Intersections and Amex entered into a letter agreement
amending and modifying the Original Agreement on October 1, 2000 ("Fourth
Amendment");

          WHEREAS, Intersections and Amex entered into an agreement entitled
"Amendment to Consumer Credit Information Service Agreement," dated June 28,
2002 ("Fifth Amendment");

          WHEREAS, Intersections and Amex entered into an untitled agreement
amending the Original Agreement on or about November 6, 2002 ("Sixth Amendment);

          WHEREAS, Intersections and Amex entered into an agreement entitled
"Seventh Amendment to Consumer Credit Information Service Agreement," dated
November 15, 2002 ("Seventh Amendment," together with the Original Agreement,
First Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth
Amendment, and Sixth Amendment, collectively, the "Service Agreement");

          WHEREAS, the Service Agreement expires on December 31, 2005 and Amex
does not intend to exercise its right to renew the Service Agreement;

           WHEREAS, Intersections desires to maintain its right to service
certain customers;

           WHEREAS, Amex desires to maintain its right to service certain
customers;

          WHEREAS, Intersections intends to provide Amex with certain transition
services after the expiration of the Service Agreement; and

          WHEREAS, Intersections and Amex desire to amend and clarify certain
provisions of the Service Agreement with respect to the rights and obligations
of the Parties that survive the expiration of the Service Agreement, set forth
certain understandings with respect to the subject matter of the Service
Agreement, and settle all claims and disputes relating to the Service Agreement.

          NOW, THEREFORE, in consideration of the promises, covenants, and
agreements set forth below, the adequacy and sufficiency of which Intersections
and Amex hereby acknowledge, it is agreed as follows:

           1.      Definitions. Unless the context of a provision herein
otherwise requires, words importing the singular shall include the plural and
vice-versa. The words "include," "includes" or "including" shall mean include
without limitation, includes without limitation or including without limitation.
For the purposes of this Agreement, the following terms shall have the meanings
ascribed to them as follows:

           (a)      "Affiliate" shall mean, for a Party, another entity that is
controlled by, controls, or is under common control with, that Party.

           (b)      "American Express Card Customers" shall mean those customers
of the CreditAware, CreditMatters, and Credit Secure programs within the Service
who are being billed using a credit card issued by Amex under its American
Express brand.

           (c)      "Business CreditAware" shall mean the consumer credit
information service being offered by Intersections as of the Effective Date as
part of the Service under the brand name Business CreditAware.

           (d)      "Business CreditAware Customers" shall mean all customers of
the Business CreditAware program within the Service regardless of how they are
billed for such service.

           (e)      "Competing Service" shall mean a service, other than the
Service, that provides a Person access to his or her credit information from one
or more credit reporting agencies.

           (f)      "CreditAware" shall mean the consumer credit information
service being offered by Intersections as of the Effective Date as part of the
Service under the brand name CreditAware.

           (g)      "CreditMatters" shall mean the consumer credit information
service being offered by Intersections as of the Effective Date as part of the
Service under the brand name CreditMatters.

           (h)      "CreditSecure" shall mean the consumer credit information
service being offered by Intersections as of the Effective Date as part of the
Service under the brand name CreditSecure.

           (i)      "Non-American Express Card Customers" shall mean all
customers of the CreditAware, CreditMatters, and Credit Secure programs within
the Service who are not American Express Card Customers, including those
customers that are being billed for such services using a credit card or payment
mechanism other than a credit card issued by Amex under its American Express
brand.

           (j)      "Person" shall mean any corporation, partnership, joint
venture, limited liability company, organization, entity or natural person.

           (k)      "Service" shall have the same meaning as used in the Service
Agreement subject to the terms, conditions and restrictions set forth in this
Agreement. For the avoidance of doubt, the Parties agree that the Service
consists of four different branded offerings, namely, Business CreditAware,
CreditAware, CreditMatters, and CreditSecure.

           (l)      "Solicit" or "Soliciting" shall mean directly or indirectly
promoting, endorsing, marketing, suggesting or inducing.

           2.      American Express Card Customers.

           (a)      Intersections will continue to provide CreditSecure,
CreditAware and CreditMatters to the American Express Card Customers through May
31, 2006 in accordance with the Service Agreement except as modified by this
Agreement. Intersections will have no obligation to provide Credit Secure,
Credit Aware or Credit Matters after May 31, 2006.

           (b)      Prior to May 1, 2006, Amex will not provide CreditSecure,
CreditAware, CreditMatters or any Competing Service to any Person that to its
knowledge is an American Express Card Customer, except for the Service provided
by Intersections under this Agreement, or Solicit any such Person to receive
CreditSecure, CreditAware, CreditMatters or any Competing Service from any
provider except Intersections under this Agreement. For the purposes of this
Article 2, "knowledge" shall mean actual knowledge or notice that the Person is
a subscriber to the Service, including notice through records provided by
Intersections during the term of the Service Agreement or thereafter.

           (c)      In connection with the transition of the American Express
Card Customers that is contemplated in this Article 2, Intersections shall
provide transition services at no cost to Amex as detailed in Schedule A to this
Agreement (collectively, the "Transition Services").

           (d)      It is acknowledged that prior to the Effective Date,
American Express Card Customers were notified that Intersections will no longer
provide the Service to them and that a different consumer credit information
service will be provided to such American Express Card Customers by Amex and a
designated service provider without the participation or involvement of
Intersections.

           (e)      CreditSecure, CreditAware and CreditMatters are currently
supported by various toll free telephone numbers as set forth in Schedule B
attached hereto (the "800 Numbers"). Amex shall become the responsible
organization for the 800 Numbers and the Parties shall have the appropriate
telecommunications provider redirect the 800 Numbers for CreditSecure,
CreditAware and CreditMatters to a telephone operator support service of Amex's
choosing on the date the last American Express Card Customer is transferred from
Intersections to Amex (or Amex's designated service provider), but in no event
later than May 31, 2006. Both Parties will take the necessary steps and execute
any and all documents necessary to ensure the designation of responsible
organization is transferred from Intersections to Amex by the relevant
telecommunications provider no later than May 31, 2006. After the date on which
Amex becomes the responsible organization, the 800 Numbers shall be the sole
property of Amex (to the extent any protectable interest may exist in the 800
Numbers) and Amex will transfer any Non-American Express Card Customer or
Business CreditAware Customer who calls the 800 Numbers to Intersections via
telephone numbers to be designated by Intersections to Amex in writing.

           (f)      As of the Effective Date and subject to the other terms of
this Agreement, Intersections shall have no obligation to enroll any additional
Persons who would be classified as American Express Card Customers in the
Service. Intersections may, in its sole discretion, elect to enroll such Persons
in the Service on a case-by-case basis prior to April 30, 2006, however, any
such election to enroll a particular American Express Card Customer in the
Service shall not be deemed a waiver of Intersections' rights under this Section
2(f).

           3.      Non-American Express Card Customers.

           (a)      As between Intersections and Amex, Intersections shall have
the perpetual right to provide the Service to the Non-American Express Card
Customers and Business CreditAware Customers.

           (b)      Notwithstanding anything to the contrary in the Service
Agreement, Intersections shall not have any obligations to pay commissions or
any other fees to Amex in connection with revenue received in or after January
2006 for the provision of the Service to Non-American Express Card Customers or
the Business CreditAware Customers.

           (c)      Commencing on January 1, 2006, and notwithstanding anything
to the contrary in the Service Agreement, as between Intersections and Amex, (i)
Intersections will not be restricted in any way in its relationship with the
Non-American Express Card Customers and Business CreditAware Customers, except
as set forth in Section 3(d) below; and (ii) such Persons will be considered
customers of Intersections and not Amex.

           (d)      Intersections agrees not to increase the price of the
Service or Solicit Non-American Express Card Customers to purchase other
products or services for sixty (60) days from the date of the notification
mailing referenced in Section 3(e) below. During the sixty (60) day period
following the mailing referenced in Section 3(e), Intersections will allow
Non-American Express Card Customers to cancel their subscription to the Service
if requested and the stated reason for such cancellation is Amex's lack of
future involvement with the Service. After the expiration of the sixty (60) day
period, Intersections will have the right to cross-market and sell any other
products and services to Non-American Express Card Customers and Business
CreditAware Customers and to change the pricing and other terms of the Service
in its sole discretion. Amex's prior consent shall not be required for any of
the foregoing activities. Intersections will not be required to disclose
customer and service information of any nature to Amex after the expiration of
the sixty (60) day period referenced above.

           (e)      The Non-American Express Card Customers and Business
CreditAware Customers shall be notified that Amex will no longer be involved in
the provision of the Service and that the Service provided to such Non-American
Express Card Customers and Business CreditAware Customers will continue with
Intersections without the participation or involvement of Amex. This
notification shall be made by Intersections by mail on or before May 31, 2006,
2006 using the mutually agreed upon customer notification attached hereto as
Schedule C.

(f)      Business CreditAware is currently supported by various toll free
telephone numbers as set forth in Schedule D attached hereto (the "Business
CreditAware 800 Numbers"). As of the Effective Date, Intersections is and shall
remain the responsible organization for the Business CreditAware 800 Numbers.
The Business CreditAware 800 Numbers shall be the sole property of Intersections
(to the extent any protectable interest may exist in the Business CreditAware
800 Numbers).

           4.      No Solicitation.

           (a)      Intersections will not Solicit any Person that to its
knowledge is an American Express Card Customer to use a non-Amex billing vehicle
for the payment of fees due in connection with CreditSecure, CreditAware or
CreditMatters. For the purposes of this Section 4(a), "knowledge" shall mean
knowledge that the Person is a subscriber of the Service paying for such Service
with a credit card issued by Amex under its American Express brand, including
notice received through Intersections' provision of the Service. However, if an
American Express Card Customer cancels his/her American Express(R)credit card
but wants to retain his/her subscription to CreditSecure, CreditAware, or Credit
Matters, Intersections may change his or her billing to a non-Amex billing
vehicle, and that Person will be deemed a Non-American Express Card Customer.
The provisions of this Section shall not prohibit general marketing by
Intersections of its services under other brands or of competing services that
do not target the American Express Card Customers.

           (b)      Amex will not Solicit any Person that to its knowledge is a
Non-American Express Card Customer to use an American Express(R)credit card for
the payment of fees due in connection with CreditSecure, CreditAware or
CreditMatters or otherwise offer the Non-American Express Card Customers or
Business CreditAware Customers any service that is part of a Competing Service.
For the purposes of this Section 4(b), "knowledge" shall mean knowledge that the
Person is a subscriber of the Service paying for such Service with a non-Amex
billing vehicle, including notice through records provided by Intersections
during the term of the Service Agreement or thereafter. The provisions of this
Section shall not prohibit general marketing by Amex of competing services that
do not target the Non-American Express Card Customers.

           (c)      If Non-American Express Card Customers or Business
CreditAware Customers call the 800 Numbers after the transition of the 800
Numbers to Amex in accordance with Section 2(e) above, under no circumstances,
shall Amex or its representatives Solicit such Persons to purchase any product
or service not offered by Intersections.

           5.      Trademarks.

           (a)      Amex owns and shall remain the sole and exclusive owner of
all right, title, and interest in and to the AMERICAN EXPRESS name, trademarks,
service marks, trade names, and the goodwill associated therewith (the "Marks").
As of the Effective Date and through May 31, 2006, Amex grants Intersections a
limited, non-exclusive license to use the Marks in connection with the Service
in the same manner as was permitted under, and in accordance with the terms of,
the Service Agreement.

           (b)      As between Amex and Intersections, Amex shall own all right
title and interest in the trademarks "CREDITAWARE," "CREDITSECURE," and
"CREDITMATTERS" (the "Credit Marks"). As of the Effective Date and through May
31, 2006, Amex grants Intersections a limited, non-exclusive license to use the
Credit Marks in connection with the Service in the same manner as was permitted
under, and in accordance with the terms of, the Service Agreement.

           (c)      Prior to May 31, 2006, Intersections shall re-brand the
Service and offer the Service using trademarks and branding other than the
Credit Marks. Intersections shall select such replacement trademarks and
branding in its sole discretion.

           (d)      It is acknowledged and agreed that during the three (3)
month period between May 31, 2006 and September 1, 2006, it shall not be an
infringement of Amex's rights in the Marks or Credit Marks if Intersections uses
the Marks or Credit Marks in a de minimis fashion. If Amex learns of any use of
the Marks or Credit Marks by Intersections after May 31, 2006, it shall promptly
notify Intersections, which will in turn take immediate action to cease the
identified use of the Marks or Credit Marks. Similarly, if Intersections
identifies an inadvertent use of the Marks or Credit Marks after May 31, 2006,
it shall take immediate action to cease the identified use of the Marks or
Credit Marks.

           (e)      Intersections owns and shall remain the sole and exclusive
owner of all right, title, and interest in and to the INTERSECTIONS name, and
all trademarks, service marks, and trade names belonging to Intersections, and
the goodwill associated therewith (the "Intersections Marks"). Amex is not
granted any right or license to use any of the Intersections Marks.

           6.      Customer Data and Customer Lists. The information received by
Intersections regarding the American Express Card Customers is confidential
information of Amex that may be used by Intersections only to perform hereunder,
except for credit report information provided as part of the Service. The
information received by Amex regarding the Non-American Express Card Customers
and Business CreditAware Customers is confidential information of Intersections
that may be used by Amex only to perform hereunder.

           7.      Termination of Service Agreement. It is acknowledged and
agreed by the Parties that the Service Agreement expires as of December 31,
2005, with certain obligations and rights of the Parties continuing after such
expiration. Subject to Article 20 (Survival of Obligations) below, as of May 31,
2006, the Service Agreement shall be deemed completely terminated and all
Parties shall be relieved of all obligations (post-expiration obligations or
otherwise) that may have existed under the Service Agreement.

           8.      Payments.

           (a)      The Service provided by Intersections to American Express
Card Customers from January 1, 2006 to April 30, 2006 is subject to the
commission arrangements of the Service Agreement, which are set forth in Section
2 of the Fifth Amendment and Exhibit B of the Original Agreement and
incorporated by reference herein. Intersections shall pay such commissions to
Amex as provided for in the Service Agreement. Such commissions shall be
calculated based solely on Service provided by Intersections to American Express
Card Customers, and shall not include revenue for any Service provided by
Intersections to any Non-American Express Card Customers or Business CreditAware
Customers.

           (b)      For the Service provided by Intersections to American
Express Card Customers from May 1, 2006 to May 31, 2006, Amex shall pay
Intersections in accordance with Schedule E attached hereto.

           (c)      In consideration for the releases, covenants, rights and
obligations contained herein, Amex shall pay the sums set forth on Schedule F
hereto to Intersections for certain marketing and transition expenses (the
"Reimbursement Payment"). The Reimbursement Payment shall be sent via wire
transfer within one (1) business day of the Effective Date.

           9.      Referral and Introduction.

           (a)      Within sixty (60) days of the Effective Date, Amex will
refer Intersections to Amex's Global Network Solutions group as a prospective
provider of identity theft protections services to Amex's customers and American
Express(R)cardholders and will provide reasonable assistance in arranging for
Intersections to meet with representatives of such group to explain
Intersections' identity theft protection services.

           (b)      Within sixty (60) days of the Effective Date, Amex will
refer Intersections' subsidiary, American Background Information Services
("ABIS"), to Amex's Human Resources department as a prospective provider of
background screening to Amex and will provide reasonable assistance in arranging
for ABIS to meet with representatives of such department to explain ABIS's
background screening services.

           10.      Liability and Indemnification.

           (a)      As between Intersections and Amex, Amex will be solely
responsible for the American Express Card Customers once they are transitioned
from Intersections to Amex, or a new service provider of Amex's choosing.
Intersections shall not have liability or obligation (to provide support or
otherwise) with respect to services or products offered by Amex, or a new
services provider after the transition of the American Express Card Customers
has occurred.

           (b)      Amex shall indemnify and hold harmless Intersections, its
Affiliates and their respective subsidiaries, directors, officers, employees,
agents, shareholders and subcontractors, against any and all claims, demands,
losses, damages, liabilities and expenses, including reasonable fees of
attorneys, court costs and other legal expenses, which it or they may suffer or
incur in connection with any actual or threatened claim, demand, action or other
proceeding by any third party arising from or relating to (i) the provision of
the Transition Services, excluding any damages or claims resulting from a
material breach by Intersections of this Agreement in performing the Transition
Services, or (ii) the provision of consumer credit information services by Amex
or its new service provider after the earlier of May 31, 2006 or the transition
of the American Express Card Customers from Intersections to Amex and/or its new
service provider.

           (c)      EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, THE
SERVICE AND TRANSITION SERVICES, AS PROVIDED BY INTERSECTIONS, ARE PROVIDED "AS
IS" WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WARRANTIES AGAINST INFRINGEMENT, WARRANTIES OF TITLE OR
WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE IN TRADE.

           (d)      EXCEPT AS PROVIDED FOR IN ARTICLE 4 AND SECTION 2(B) OF THIS
AGREEMENT, THE PARTIES HERETO SHALL NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO
EACH OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE OR SPECIAL
DAMAGES OR LOSS OF ANY KIND WHATSOEVER ARISING OUT OF, RELATED TO OR CONNECTED
WITH THE PERFORMANCE OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN,
EVEN IF SUCH PARTY HAS BEEN APPRISED OF THE LIKELIHOOD OF SUCH DAMAGES
OCCURRING.

           11. Confidentiality. Except as required by applicable law, neither
Party shall disclose, publish, release, disseminate, communicate, transfer or
otherwise make available to any other Person (except to such Party's attorneys,
auditors, examiners, accountants, or insurers or as required by law to parties
such as regulators), either verbally or by any other means, including
electronically, any part or term of this Agreement or information to be
exchanged hereunder without the other Party's prior written consent. The
obligations contained in this Article 11 shall not restrict any disclosure by
either Party mandated by any applicable law, or by order of any court or
government agency; provided that the disclosing party shall give prompt advance
notice to the non-disclosing Party of such disclosure pursuant to law or court
order. Amex acknowledges and agrees that Intersections may be required, and
shall be permitted, to file a copy of this Agreement with the Securities
Exchange Commission.

           12.      No Admission of Liability. Each Party enters into this
Agreement without admitting any liability or conceding any allegations not
already expressly admitted.

           13.      Release of Claims by Amex. Amex hereby releases, acquits and
forever discharges each and all of Intersections and its Affiliates, agents,
parents, subsidiaries, officers, directors, representatives, employees,
licensees, partners, successors and assigns from any and all complaints, claims,
demands, suits, obligations, damages, liabilities, actions or causes of action
of any nature whatsoever, whether known or unknown, seen or unforeseen, which
they could assert at common law or under any statute, rule, regulation, or order
of law as of the Effective Date in any court or tribunal anywhere in the world,
on any ground whatsoever with respect to any event, matter, occurrence, damage,
or injury related to the Service Agreement, an alleged breach of the Service
Agreement, work performed by Intersections for Amex under the Service Agreement,
or the Service, except for claims that may arise from the terms of this
Agreement including any terms of the Service Agreement that survive its
expiration as set forth in this Agreement.

           14.      Release of Claims by Intersections. Intersections hereby
releases, acquits and forever discharges each and all of Amex and its
Affiliates, agents, parents, subsidiaries, officers, directors, representatives,
employees, licensees, partners, successors and assigns, from any and all
complaints, claims, demands, suits, obligations, damages, liabilities, actions
or causes of action of any nature whatsoever, whether known or unknown, seen or
unforeseen, which they could assert at common law or under any statute, rule,
regulation, or order of law as of the Effective Date in any court or tribunal
anywhere in the world, on any ground whatsoever with respect to any event,
matter, occurrence, damage, or injury related to the Service Agreement, an
alleged breach of the Service Agreement, work performed by Intersections for
Amex under the Service Agreement, or the Service, except for claims that may
arise from the terms of this Agreement including any terms of the Service
Agreement that survive its expiration as set forth in this Agreement.

           15.      Breach of Agreement. Any act by a Party contrary to the
covenants, obligations, or terms of this Agreement shall constitute a breach of
this Agreement by such Party and shall give rise to a cause of action for breach
of contract. Should any Party commence an action for breach of this Agreement,
the prevailing Party shall be awarded attorneys' fees and costs from the other
Parties. The Parties acknowledge that the recovery of damages may not be a
sufficient legal remedy for any breach of this Agreement and agree that the
aggrieved Party shall be entitled to injunctive relief (without the need to post
a bond) and/or specific performance in addition to any other remedies, legal or
equitable, to which it may be entitled. It is acknowledged and agreed that
either Party's breach of any of Article 4 or Section 2(b) shall be deemed a
material breach of this Agreement and will cause irreparable harm to the
non-breaching Party.

           16.      Independent Contractor. Intersections is considered to be an
independent contractor of Amex and not Amex's employee, agent, partner, or joint
venture. Amex is considered to be an independent contractor of Intersections and
not Intersections' employee, agent, partner, or joint venture. Neither Party
shall act for the other Party in any agency or other capacity or make
commitments of any kind for the account of, or on behalf of, the other Party.

           17.      Severability. If any term, covenant, condition or provision
of this Agreement or the application thereof to any Person or circumstance shall
to any extent be held invalid or unenforceable, the remainder of this Agreement
or the application of such term or provision to any Person or circumstance other
than those as to which it is held invalid or unenforceable shall not be affected
thereby, and each other term, covenant, condition or provision of this Agreement
shall be valid and shall be enforced to the fullest extent provided by law.

           18.      Headings. The headings in this Agreement have been inserted
merely for convenience, are not a part of this Agreement, and shall not affect
the rights and obligations of the Parties or the meaning of the language in this
Agreement.

           19.      Interpretation. In resolving any dispute or construing any
provision in this Agreement, there shall be no presumption made or inference
drawn (a) because the attorneys for one of the Parties drafted the Agreement;
(b) because of the drafting history of the Agreement; or (c) because of the
inclusion of a provision not contained in a prior draft or the deletion of a
provision contained in a prior draft.

           20.      Survival of Obligations. Articles 11 (Trademarks) and 12
(Data and records), and Exhibits E (Confidentiality/Data Security) and F
(Customer Data and Data-Related Rights) of the Original Agreement, as amended,
and Article 8 of the Second Amendment, shall survive the termination or
expiration of the Service Agreement. Article 14 of the Original Agreement as
amended is hereby deleted and replaced with the terms of this Agreement.

           21.      Choice of Law. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York, without regard
to principles of conflicts of law. Each of the Parties consent and submit to the
exclusive jurisdiction of the courts (State and Federal) located in the State of
New York, County of New York in connection with any controversy arising under
this Agreement or its subject matter. The Parties hereby waive any objection
they may have in any such forum based on lack of personal jurisdiction, improper
venue or inconvenient forum.

           22.      Waiver. No failure or delay by any Party in exercising any
right, power, or remedy under this Agreement will operate as a waiver of any
such right, power or remedy. No waiver of any provision of this Agreement will
be effective unless in writing and signed by the Party against whom such waiver
is sought to be enforced. Any waiver by a Party of any provision of this
Agreement will not be construed as a waiver of any other provision of this
Agreement, nor will such waiver operate as or be construed as a waiver of such
provision respecting any future event or circumstance.

           23.      Certification of Parties. Each Party represents and warrants
that it is a legal entity, duly registered and validly existing in its
jurisdiction of organization. Each Party hereby represents and warrants that
there is no hindrance, legal, contractual or otherwise, to its entering into
this Agreement and performing its obligations hereunder and that it has the full
power and authority to execute, deliver and perform this Agreement. It is hereby
certified by the Parties that the terms of this Agreement have been read and
agreed to by all Parties. It is hereby further certified by the Parties that
each of them has had the services of counsel and availed themselves of the
benefit of counsel by having counsel review the terms of this Agreement and
advise it as to the legal impact of this Agreement upon each of the Parties.

           24.      Execution in Counterparts. This Agreement may be executed in
one or more duplicate counterparts and when signed by each of the Parties hereto
shall constitute a single binding agreement.

           25.      Full, Final and Complete Settlement. The Parties agree that
this Agreement is in full, complete and final settlement of all existing claims
and causes of action that Intersections and Amex have asserted, or could have
asserted, against each other in litigation or otherwise with respect to the
Service Agreement, an alleged breach of the Service Agreement, work performed by
Intersections for Amex under the Service Agreement, or the Service. Each Party
shall bear its own costs and expenses in connection with the resolution of the
present dispute and this Agreement, including all attorneys' fees and expenses.

           26.      Effect of Agreement and Conflicts. The terms and conditions
of this Agreement amend the Service Agreement and supersede all prior and
contemporaneous agreements and understandings with respect to the subject matter
hereof. In the event that any provisions of this Agreement are deemed to
conflict with the Service Agreement, the provisions of this Agreement shall
govern.

           27.      Entire Agreement. This Agreement constitutes the complete
understanding between Intersections and Amex with respect to the subject matter
hereof, and supersedes any and all prior agreements, promises, or inducements,
whether orally or in writing, including the Service Agreement. This Agreement
and the rights and obligations of the Parties hereunder may not be assigned by
either Party to any Person who is not a Party until after May 31, 2006. The
Parties further agree that no promises or agreements, including any amendment of
this Agreement, made subsequent to the execution of this Agreement shall be
binding unless reduced to writing and executed by each of the Parties. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective legal affiliates, representatives, successors and permitted
assigns.

* * *

          IN WITNESS WHEREOF, the Parties have signed and acknowledged this
Agreement as of the Effective Date.

INTERSECTIONS INC.


By:                                             
Name:
Title:


AMERICAN EXPRESS TRAVEL RELATED
SERVICES COMPANY, INC.


By:                                             
Name:     Larry Sharnak
Title:       Executive Vice President